Citation Nr: 0619480	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  04-11 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board Remand issued in January 2006.  
This matter was originally on appeal from an August 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas.  

Based on a January 2006 motion, this appeal has been advanced 
on the docket because of the veteran's advanced age.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2005).  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The medical evidence of record shows that a bilateral 
hearing impairment was not identified during service and that 
bilateral sensorineural hearing loss did not manifest to a 
compensable degree within the one-year presumptive period 
following the veteran's discharge from service; there is no 
competent medical evidence that otherwise links the veteran's 
bilateral hearing loss as defined by 38 C.F.R. § 3.385 and 
shown on the March 2006 VA audiological examination to his 
service, or shows that the currently diagnosed bilateral 
sensorineural hearing loss is related to military noise 
exposure. 
 
3.  The evidence does not show that the veteran engaged in 
combat.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service; nor may bilateral sensorineural 
hearing loss be presumed to have incurred therein.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.385 (2005). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The January 2006 Board Remand and the VCAA

In January 2006, the Board remanded the issue on appeal with 
instructions that the RO afford the veteran a VA audiological 
examination and medical opinion regarding his bilateral 
hearing loss and make a determination as to whether 
38 U.S.C.A. § 1154(b) applies to this case.  The record 
reflects that the veteran underwent a VA audiological 
examination in March 2006.  The March 2006 VA audiological 
examination report is of record and includes audiometric data 
and a medical opinion.  Additionally, the RO issued a 
Supplemental Statement of the Case (SSOC) in March 2006.  In 
the March 2006 SSOC, the RO determined that the evidence did 
not show that the veteran engaged in combat with the enemy 
during his service and continued denial of the veteran's 
claim.  Based on the foregoing, the Board finds that the RO 
complied with the Board's January 2006 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in July 2003, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO also explained what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the veteran that VA 
needed medical evidence showing that he had been treated for 
his hearing loss from his discharge in 1946 to the present 
and requested that the veteran send any additional 
information and evidence within 30 days of the date of the 
letter.  38 C.F.R. § 3.159 (b)(1) (2005).  Moreover, the RO 
noted that the veteran may lose money if he takes more than 
one year from the date of the letter to send any additional 
information and his claim is granted because VA would not be 
able to pay him back to the date he filed his claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that notification of the elements of effective date 
and degree of disability is required under the VCAA).  

The Board notes that the veteran was not advised regarding 
the element of degree of disability with respect to bilateral 
hearing loss prior to the August 2003 denial of his claim.  
Id.  Nonetheless, the Board finds that such omission is 
harmless error because the veteran's claim is being denied 
for reasons explained in greater detail below and no 
disability rating will be assigned.         

Furthermore, the RO provided the veteran with a copy of the 
August 2003 rating decision, the February 2004 Statement of 
the Case (SOC), and the March 2006 Supplemental Statement of 
the Case (SSOC), which included a discussion of the facts of 
the claim, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  
The February 2004 SOC and March 2006 SSOC provided the 
veteran with notice of all the laws and regulations pertinent 
to his claim except for the regulations regarding presumptive 
service connection for organic diseases of the nervous system 
(i.e., sensorineural hearing loss); however, such omission 
was harmless error because the July 2003 VCAA notice letter 
addressed presumed chronic diseases and the veteran does not 
contend that sensorineural hearing loss manifested within a 
year of discharge.  Therefore, the Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO scheduled for 
the veteran a VA audiological examination that was conducted 
in March 2006.  The RO also obtained the veteran's VA 
treatment records dated from 1996 to 2003.  His service 
medical records and DD Form 214 are also associated with the 
claims folder.  

As previously noted, the RO also determined that the veteran 
was not engaged in combat with the enemy and that 1154(b) 
does not apply.  The Board observes that neither the veteran 
nor his representative contest the RO's determination.        

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  


II. 	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2005).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and an organic 
disease of the nervous system, specifically, sensorineural 
hearing loss, becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.    

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).


III.	Analysis 

The veteran contends that his currently diagnosed bilateral 
high frequency sensorineural hearing loss is due to his 
exposure to combat noise during World War II and seeks 
service-connected compensation benefits.

The medical evidence of record shows that the severity of 
veteran's hearing loss in the right and left ears meets the 
threshold levels of a hearing impairment as defined by VA 
regulation.  38 C.F.R. § 3.385 (2005).  For example, the 
March 2006 VA audiometric results show that the veteran 
demonstrated pure tone thresholds in decibels (dB) as 
follows: 15 at 500 Hertz (Hz), 30 at 1000 Hz, 55 at 2000 Hz, 
55 at 3000 Hz, and 55 at 4000 Hz in the right ear and 20 at 
500 Hz, 35 at 1000 Hz, 70 at 2000 Hz, 70 at 3000 Hz, and 70 
at 4000 Hz.  The medical evidence also shows that the veteran 
is currently diagnosed with bilateral sensorineural hearing 
loss.  Most recently, the March 2006 VA audiologist diagnosed 
a mild to moderately severe sensorineural hearing loss 
between 1000 to 4000 Hz in the right ear, and a mild to 
severe sensorineural loss between 1000 to 4000 Hz in the left 
ear.  The veteran's VA treatment records dated from 1996 to 
2003 also contain findings of bilateral sensorineural hearing 
loss.   

Nonetheless, the medical evidence does not additionally show 
that the veteran's current bilateral hearing loss is related 
to his military service or that sensorineural hearing loss 
manifested within a year of discharge.  The service medical 
records show that the veteran's hearing was within normal 
limits and document no complaints, findings, or treatment of 
hearing loss during service.  Indeed, the earliest finding of 
hearing loss of record is dated in 1997, 51 years after the 
veteran's discharge.  The veteran's DD Form 214 also shows 
that he served as a clerk typist, which is a military 
occupational specialty not typically consistent with exposure 
to combat noise.  Furthermore, the March 2003 VA audiologist 
concluded that hearing loss was less likely caused by or a 
result of the veteran's military service after review of the 
claims folder and examination of the veteran.  There is no 
competent medical opinion to the contrary of record.  
Moreover, there is no medical evidence showing that the 
veteran's sensorineural hearing loss manifested to a 
compensable degree within a year of discharge from service.  
Rather, the first diagnosis of sensorineural hearing loss is 
noted in 1998, approximately 52 years after separation from 
service.    

Although the veteran has repeatedly asserted that combat 
noise in service caused acoustical trauma resulting in his 
current hearing loss, the record reflects that he lacks the 
medical expertise necessary to render a competent medical 
opinion regarding the cause of his hearing loss.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).   

In the absence of competent medical evidence showing a link 
between the veteran's current bilateral hearing loss and the 
veteran's military service or diagnosis of sensorineural 
hearing loss within the year following discharge, service 
connection is not warranted.       

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


